818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gloria J. McGHEE, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Defendant-Appellee
No. 86-5564.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before MERRITT and NELSON, Circuit Judges. and CONTIE, Senior Circuit Judge.

ORDER

1
In this civil service demotion case, plaintiff challenges the District Court's (1) affirmance of the decision of the Merit Systems Protection Board upholding plaintiff's demotion by the Department of Health and Human Services and (2) the granting of defendant's motion for summary judgment on plaintiff's age discrimination claim.  Plaintiff had been demoted from a position as a GS-6 Administrative Aide to a GS-4 Claims Development Clerk.


2
For the reasons outlined by District Judge Johnstone, the Board's decision on demotion was proper.  With respect to the age discrimination issue, we find plaintiff's claim without merit.


3
Accordingly, the judgment of the District Court is affirmed.